The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10839509.  The conflicting claims are not identical because application claim 1 requires the additional elements of “determining a staining agent to be used to stain the section using the information from the primary image of the section”, not required by claim 1 of the patent.  However, the conflicting claims are not patentably distinct from each other because:
•        Claims 1 of application '870  and claim 1 of patent '509 recite common subject matter;
•        Whereby claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the patent, and
•        Whereby the elements of claim 1 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ragan et al (US 2014/0356876) in view of Schoenmeyer et al (US 2015/0287194)
As to claim 1, Ragan et al teaches the method of analyzing a sample, the method of analyzing a sample, the method comprising: slicing the sample into a plurality of sections; (The microtome is capable of slicing sections as thin as 1 .mu.m.; paragraph[0041]);  for each section in the plurality of sections: generating a primary image of the section; (acquiring a three dimensional image of a tissue sample formed from a plurality of images tissue layers, paragraph[0006]; it may be desirable to image the captured tissue slices on a separate type of imaging instrument. For instance, some dyes or intrinsic molecules are better imaged using one-photon confocal microscopy rather than multiphoton, or vice versa, paragraph [0051-0053]); determining whether to stain the section; based on a determination that the section is to be stained (paragraph[0038-0041]);
generating a secondary image of the section by imaging the stained section (paragraph[0053-0054]). While Ragan meets a number of the limitations of the claimed invention, as pointed out more fully above, Ragan fails to specifically teach determining a staining agent to be used to stain the section using the information from the primary image of the section; staining the section using the staining agent. Specifically, Shoenmeyer et al teaches FIG. 2 shows a single cylindrical tissue sample 19 that is sliced into an adjacent planar tissue slices. Needle core tissue sample 19 is roughly two millimeters in diameter, and each of the tissue slices has a thickness of about two microns. Thus, it is possible to obtain about a thousand tissue slices from each tissue sample 19. Because the slices are very thin, adjacent slices contain parts of the same tissue structures. The slices include tissue structures at different z altitudes at the same position in the x and y dimensions of the tissue sample ( paragraph [0081]). Shoenmeyer teaches a first tissue slice 20 placed on a first slide 21 as well as a second tissue slice 22 placed on a second slide 23. Second tissue slice 22 originated from the block of paraffin-embedded samples adjacent to first tissue slice 20. Before being put on a slide, each of the tissue slices can be stained with one or more different biomarkers. The same tissue reacts uniquely to each different biomarker. For example, various slices can be stained with hematoxylin and eosin (H&E), cytokeratin 18 (CK18), transcription factor p63, Human Epidermal growth factor Receptor 2 (Her2), Her2/neu cytoplasmic stain, estrogen receptor (ER) stain, progesterone receptor (PR) stain, tumor marker Ki67, Mib, SishChr17, SishHer2, cluster of differentiation 44 (CD44) antibody stain and CD23 antibody stain. A high resolution digital image 11 is then taken of each stained slice (paragraph [0082]) . It would have been obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to use the technique of Schoemeyer in order to improve the quality of the quantitative evaluation because the analysis is not performed on artifacts and boundary regions of the tissue slides, which would skew the counting and measurements used for the analysis(paragraph [0164])..Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 2, Ragan et al in teaches the method of claim 1, wherein the sample comprises a tissue sample ( he present invention relates to systems and methods of acquiring a three dimensional image of a tissue sample formed from a plurality of images tissue layers, processing sections of the imaged tissue sample followed by imaging of the processed sections to form a second three dimensional image of the sample and analysis of the first image and second image to characterize the tissue sample; paragraph [0006]). 
As to claim 3, Schoemeyer teaches the method of Claim 1, further comprising: for each section in the plurality of sections having an associated primary image and an associated secondary image: co-registering the associated primary image with the associated secondary image (first image of a first slice is coarsely coregistered with a second image of a second slice using a first landmark on the first image and a second landmark on the second image, abstract)  by post-processing the associated primary image having no distortions with the associated secondary image having distortions that occurred during the staining, thereby improving post-processing of images; and wherein the post-processing includes processing distortions in the associated secondary image based on the associated primary image; and co-registering the secondary images associated with the plurality of sections with one another ( the first digital image 39 in the main lower section of graphical user interface 14 depicts an unstained tissue sample, whereas the portions of the digital images shown in the row of frames at the top of graphical user interface 14 depict stained samples. In FIGS. 14-15, however, the first digital image 92 in the main lower section of graphical user interface 14 shows the entire image of a selected one of the digital images of stained tissue shown in the row of frames at the top. The user may select which image is displayed in the main lower section by clicking above the frame that contains the selected stained tissue. For example, in FIG. 14 the user has selected to display the digital image of tissue stained with Sish/HER2 in the main lower section, as indicated by the highlighted box above the SishHER2 frame. Thus, portions of the same image are displayed in the main lower section and in the upper right frame; paragraph [0086-0088], paragraph [0124]) 
 	As to claim 4, Schoenmeyer et al.  teaches the method of claim 1, further comprising generating a virtual model of the sample based on stored primary images ( In FIG. 5, an image object 43 corresponds to slice section 24, and an image object 44 corresponds to slice section 25. Objects 43-44 are in turn linked to object 45(i.e. virtual model) in a higher hierarchical level of data network 40. paragraph [0086]). 
As to claim 5, teaches the method of Claim 1, further comprising: for each section in the plurality of sections having an associated primary image and an associated secondary image: co-registering the associated primary image with the associated secondary image by post-processing the associated primary image having no distortions with the associated secondary image having distortions that occurred during the staining, thereby improving post-processing of images; and wherein the post-processing includes processing distortions in the associated secondary image based on the associated primary image; co-registering the secondary images associated with the plurality of sections with one another; and co-registering the co-registered plurality of secondary images of the sample to the virtual model (the first digital image 39 in the main lower section of graphical user interface 14 depicts an unstained tissue sample, whereas the portions of the digital images shown in the row of frames at the top of graphical user interface 14 depict stained samples. In FIGS. 14-15, however, the first digital image 92 in the main lower section of graphical user interface 14 shows the entire image of a selected one of the digital images of stained tissue shown in the row of frames at the top. The user may select which image is displayed in the main lower section by clicking above the frame that contains the selected stained tissue. For example, in FIG. 14 the user has selected to display the digital image of tissue stained with Sish/HER2 in the main lower section, as indicated by the highlighted box above the SishHER2 frame. Thus, portions of the same image are displayed in the main lower section and in the upper right frame; paragraph [0086-0088], paragraph [0124])
As to claim 6, Schoenmeyer et al. teaches the method of claim 5, further comprising generating a diagnosis in response to the co-registration of the virtual model of the sample and the co-registered plurality of secondary images (quantitatively evaluate tissue structures in the digital images of stained tissue slices. The image analysis program of system 10 classifies and segments image objects in the images and then measures, counts and categorizes those image objects. For example, a pathologist may outline the boundaries of tumor regions on consecutive tissue slices in order to determine the volume of the tumor. Or a pathologist may wish to obtain a grade or score of a stained tissue sample in order to determine the progress of a disease or the effects of medication, paragraph [0163]).
As to claim 7, Ragen teaches the method of Claim 1, wherein slicing the sample into a plurality of sections comprises slicing a block face of the sample(alternating and overlapping optical sectioning with mechanical sectioning, it is possible to rapidly image samples with arbitrary thickness. Once the upper portion of the sample is imaged, the uppermost portion of the tissue sample can be removed by the microtome. The depth of mechanical sectioning is chosen to be less than the imaged depth ensuring that the region of the sample that is subjected to mechanical sectioning has been already imaged).
As to claim 8, Ragen et al teaches 8 mounting the plurality of sections onto a plurality of slides. (mounted on poly-L-lysine-coated slides,paragraph [0041]; [0053]).
As to claim 9, Ragan et al teaches the method of claim 1, wherein the sections is stained with an antigen or protein stain (paragraph [0012]).
The limitation of claims 10-18 has been addressed above. 
As to claim 19, Ragan teaches the method of analyzing a sample, the method comprising: slicing the sample into a plurality of sections)(paragraph[0070]); for each section in the plurality of sections: generating a primary image of the section; associating the primary image with the section(acquiring a three dimensional image of a tissue sample formed from a plurality of images tissue layers, paragraph[0006]; paragraph [0053-0056] and figure 1G) . 
While Ragan meets a number of the limitations of the claimed invention, as pointed out more fully above, Ragan fails to specifically teach based on information from the primary image of the section, diverting the section to a molecular diagnostic. Specifically, Shoenmeyer teaches quantitatively evaluate tissue structures in the digital images of stained tissue slices. The image analysis program of system 10 classifies and segments image objects in the images and then measures, counts and categorizes those image objects. For example, a pathologist may outline the boundaries of tumor regions on consecutive tissue slices in order to determine the volume of the tumor. Or a pathologist may wish to obtain a grade or score of a stained tissue sample in order to determine the progress of a disease or the effects of medication ( paragraph [0163-0164]).Additionally, Shoenmeyer et al teaches FIG. 2 shows a single cylindrical tissue sample 19 that is sliced into N adjacent planar tissue slices. Needle core tissue sample 19 is roughly two millimeters in diameter, and each of the tissue slices has a thickness of about two microns. Thus, it is possible to obtain about a thousand tissue slices from each tissue sample 19. Because the slices are very thin, adjacent slices contain parts of the same tissue structures. The slices include tissue structures at different z altitudes at the same position in the x and y dimensions of the tissue sample ( paragraph [0081]). Shoenmeyer teaches a first tissue slice 20 placed on a first slide 21 as well as a second tissue slice 22 placed on a second slide 23. Second tissue slice 22 originated from the block of paraffin-embedded samples adjacent to first tissue slice 20. Before being put on a slide, each of the tissue slices can be stained with one or more different biomarkers. The same tissue reacts uniquely to each different biomarker. For example, various slices can be stained with hematoxylin and eosin (H&E), cytokeratin 18 (CK18), transcription factor p63, Human Epidermal growth factor Receptor 2 (Her2), Her2/neu cytoplasmic stain, estrogen receptor (ER) stain, progesterone receptor (PR) stain, tumor marker Ki67, Mib, SishChr17, SishHer2, cluster of differentiation 44 (CD44) antibody stain and CD23 antibody stain. A high resolution digital image 11 is then taken of each stained slice (paragraph [0082]) . It would have been obvious to one of ordinary skill in the art before the effective filing day of the claimed invention to generate a molecular diagnosis based on the primary image  and  improve the quality of the quantitative made by the physician.Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
 			 
					Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Muang can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664